MEMORANDUM **
This appeal from the district court’s order denying appellant’s motion for preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief. See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995). The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant had failed to demonstrate a likelihood of success on the merits or the threat of imminent irreparable harm and in denying preliminary injunctive relief. See id. The court’s factual findings and application of legal standards are not clearly erroneous. See id.
Although appellant has raised some very serious allegations about his medical care, appellant is currently housed in the infirmary at Ely State Prison and is receiving medical treatment. He has not sufficiently demonstrated that he is currently receiving a level of care that would violate constitutional standards such that he is entitled to preliminary injunctive relief. Accordingly, the district court’s order denying the preliminary injunction is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.